DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed 24 February 2022 have been fully considered and are persuasive.  The rejections under sections 101 and 112 are withdrawn in light of amendment.

Allowable Subject Matter
Claims 1-8, 10-19, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach evaluating a path pattern expression against an in-memory graph representation, by at least executing a sequence of match operators that includes a root -vertex match (RNM) operator, an intermediate-neighbor match (NM) operator that is a branching NM operator, and a plurality of leaf-neighbor match (LNM) operators, wherein said branching NM operator is associated with at least two LNM operators of said plurality of LNM operators; wherein executing said sequence of match operators includes: invoking said particular LNM operator of said plurality of LNM operators, wherein in response to invoking said particular LNM operator: said particular LNM operator generating a current set of matching leaf-neighbor vertices by accessing a shared intermediate-level data structure; said particular LNM operator storing said current set of matching leaf-neighbor vertices in a leaf-level data structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/Primary Examiner, Art Unit 2159